           Case MDL No. 2942 Document 428 Filed 06/05/20 Page 1 of 12



                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION

IN RE: COVID-19 BUSINESS       )
INTERRUPTION PROTECTION )                                          MDL No. 2942
INSURANCE LITIGATION           )
_____________________________ _)

             DEFENDANT ASPEN AMERICAN INSURANCE COMPANY’S
                  RESPONSE IN OPPOSITION TO PLAINTIFFS’
               MOTIONS FOR TRANSFER AND COORDINATION OR
                   CONSOLIDATION UNDER 28 U.S.C. § 1407

       Defendant Aspen American Insurance Company (“Aspen”) opposes Plaintiffs’ Motion for

Transfer and Coordination or Consolidation under 28 U.S.C. § 1407 (Dkt. 1) and Plaintiffs’

Subsequent Motion for Transfer of Actions Pursuant to 28 U.S.C. § 1407 For Coordinated or

Consolidated Pretrial Proceedings (Dkt. 4), and all papers filed in support of those motions

(collectively, the “Transfer Motions”).

       All responding defendant insurers and some responding plaintiffs oppose the Transfer

Motions. Aspen opposes the Transfer Motions for many of the same reasons, and in particular the

reasons set forth in responses filed by Interested Parties Westchester Surplus Lines Insurance

Company and Indemnity Insurance Company of America in their Response to Plaintiffs’ Motions

for Transfer and Coordination or Consolidation Under 28 U.S.C. § 1407 (Dkt. 376). In addition,

Aspen writes separately to highlight:


I.     PRELIMINARY STATEMENT

       MDLs are not a “one size fits all” solution for complicated cases with a similar factual

backdrop. The core function of an MDL is to address common disputed issues of fact more

efficiently and conveniently than would be the case litigating those actions separately. But when

centralization would result in added complexity and inefficiency, notwithstanding some

underlying factual similarities, the Judicial Panel on Multidistrict Litigation (the “Panel”) has

                                               1
           Case MDL No. 2942 Document 428 Filed 06/05/20 Page 2 of 12



consistently held that centralization of the cases is not appropriate. Indeed, doing so would

fundamentally undermine the purpose of Section 1407.

       As other interested parties have pointed out in their oppositions to the Transfer Motions

(including all insurer defendants and some plaintiffs as well), centralization of the disparate cases

here would serve none of the interests underlying a transfer under Section 1407. There are now

approximately 143 cases that have been tagged to this putative MDL (collectively, the “Tagged

Actions”). These cases have been filed in over two dozen federal district courts across over twenty

states. The Tagged Actions involve plaintiff business owners from across the country. They

involve dozens of insurance policies issued by over 115 different insurers. Policies can contain

different coverage and exclusions. And they can be governed by different substantive state law

and subject to varying choice of law regimes.

       Moving Plaintiffs ignore the differences in these cases and argue that transfer is appropriate

because the underlying actions allegedly involve “the same basic legal and factual issues.” (Dkt.

4-1 at 6.) This is a grossly misleading simplification. Indeed, Plaintiffs do not even rely on a

single theory of liability, much less the same factual issues.

       For example, in some actions, the complaints allege that the presence of COVID-19 on

insured premises resulted in direct property damage. Other complaints rely on the impact of

various government orders, thereby implicating the myriad federal, state, and local regulations and

guidelines that were issued in response to the pandemic.

       Aspen is a party to only four cases that have been tagged to this MDL. One of these cases

is in Texas and relates to an insured in Minnesota, and the other three are in Washington State. In

these cases alone, plaintiffs allege both that “the presence of COVID-19 caused ‘direct physical




                                                  2
            Case MDL No. 2942 Document 428 Filed 06/05/20 Page 3 of 12



loss of or damage to’ the ‘Covered Property’”1 and that “[n]o COVID-19 virus has been detected

on Plaintiff’s business premises.”2

        The reality is that the pandemic has affected every plaintiff differently, for different

reasons, at different times, and to different degrees of severity. The common factual thread these

cases share—that they arise from the COVID-19 pandemic—is not the issue and does not warrant

centralization. The issues are the disparate underlying factual circumstances, the language of the

individually underwritten policies issued by over 115 insurers, and the state laws governing those

policies. The Panel has never used Section 1407 to centralize cases with so many distinct legal

and factual issues. Nor has the Panel used Section 1407 to centralize cases where over one-

hundred defendants are named but each defendant is party to no more than a handful of actions.

Further, Aspen has been unable to identify a single instance in which the Panel ordered an

insurance industry-wide MDL. There is good reason for this: the nature of insurance cases,

requiring case-specific fact inquiries and the application of different states’ laws, render insurance

actions unamenable to consolidated pretrial proceedings.

        In sum, the Panel should deny the Transfer Motions. Consolidating the Tagged Actions

would serve none of the interests intended to be served through Section 1407. Rather, it would

prolong and complicate these actions. Consequently, Aspen shares the position of the vast

majority (if not all) of the other insurers, and even some plaintiffs, that an MDL in this case would

not achieve the commonality, convenience, and efficiency standards warranting centralization

under Section 1407.




1
  Complaint, Christie Jo Berkseth-Rojas, DDS v. Aspen American Ins. Co., Case No. 3:20-cv-00948-D, at ¶ 42 (N.D.
Tex. Apr. 17, 2020) (Dkt. 1-14; Dkt. 4-19.).
2
  Complaint, Karla Aylen, DDS PLLC v. Aspen American Ins. Co., Case No. 2:20-cv-00717-BJR, at ¶ 20 (W.D. Wash.
May 13, 2020) (Dkt. 195-4).

                                                       3
              Case MDL No. 2942 Document 428 Filed 06/05/20 Page 4 of 12



II.     BACKGROUND

        Aspen is a Texas insurance company with its principal place of business in New York that

provides insurance to a variety of businesses nationwide, including professional liability and

property insurance to dentists. On April 17, 2020, plaintiff Christie Jo Berkseth-Rojas, DDS, a

dentist in Minnesota, filed a lawsuit against Aspen in the Northern District of Texas alleging that

Aspen wrongfully denied her claim for coverage for damages to her insured property sustained as

a result of the presence of COVID-19 and the government orders restricting her practice (the

“Texas Action”).3 On April 20, April 22, and May 13, 2020, three Washington dentists each filed

lawsuits against Aspen in the Western District of Washington alleging that COVID-19 and/or

government proclamations and orders caused physical loss or damages to their respective insured

properties (the “Washington Actions” and collectively with the Texas Action, the “Aspen

Actions”).4

    Defendant Case Name                 Case Number         Court        Judge                 MDL
                                                                                               Dkt.
    Aspen       Christie Jo             3:20-cv-00948-      N.D.         Sidney A.             Dkt. 1;
                Berkseth-Rojas,         D                   Tex.         Fitzwater             Dkt. 4
                DDS v. Aspen
                American Ins. Co.
    Aspen       Ronald A.               3:20-cv-05378-      W.D.         Benjamin H.           Dkt. 6
                Mikkelson, DDS v.       BHS                 Wash.        Settle
                Aspen American
                Ins. Co.
    Aspen       Wade K. Marler,         2:20-cv-00616-      W.D.         Thomas S. Zilly       Dkt. 6
                DDS v. Aspen            TSZ                 Wash.
                American Ins. Co.
    Aspen       Karla Aylen, DDS        2:20-cv-00717-      W.D.         Barbara J.            Dkt. 195
                PLLC v. Aspen           BJR                 Wash.        Rothstein
                American Ins. Co.


3
 Berkseth-Rojas Compl., Case No. 3:20-cv-00948-D (N.D. Tex. Apr. 17, 2020) (Dkt. 1-14; Dkt. 4-19).
4
 Ronald A. Mikkelson, DDS v. Aspen American Ins. Co., Case No. 3:20-cv-05378-BHS (W.D. Wash. Apr. 20, 2020)
(Dkt. 6-2); Wade K. Marler, DDS v. Aspen American Ins. Co., Case No. 2:20-cv-00616-TSZ (W.D. Wash. Apr. 22,
2020) (Dkt. 6-6); Karla Aylen, DDS PLLC v. Aspen American Ins. Co., Case No. 2:20-cv-00717-BJR (W.D. Wash.
May 13, 2020) (Dkt. 195-4).

                                                    4
            Case MDL No. 2942 Document 428 Filed 06/05/20 Page 5 of 12



       On April 20, 2020, certain plaintiffs (“Movants”) filed a Motion for Transfer and

Coordination or Consolidation under 28 U.S.C. § 1407 (Dkt. 1) seeking to transfer and consolidate

actions in which a wide-variety of different entities seek insurance coverage for alleged losses

related to the COVID-19 pandemic. On April 21, additional plaintiffs (also “Movants”) filed a

Subsequent Motion for Transfer of Actions Under 28 U.S.C. § 1407 for Coordinated or

Consolidated Pretrial Proceedings (Dkt. 4) seeking transfer and consolidation of the same actions

in a different transferee court. Some plaintiffs have filed responses in support or in partial support

of the Transfer Motions (see, e.g., Dkts. 9, 19, 169, 184, 189, 369, 391, 396). Other plaintiffs, and

all responding defendant insurers thus far, have filed responses opposing the Transfer Motions

(see, e.g., Dkts. 198, 353, 371, 373, 376, 379, 382, 388, 394, 397, 398, 399, 402, 413, 414).


III.   ARGUMENT AND AUTHORITIES

       Movants have not, and cannot, meet their burden of establishing that transfer and

centralization is appropriate under Section 1407. To justify transfer, movants must show that (1)

the actions involve one or more common questions of fact; (2) transfer will be for the convenience

of parties and witnesses; and (3) transfer will promote the just and efficient conduct of such actions.

28 U.S.C. § 1407(a). All three requirements—commonality, convenience, and efficiency—must

be satisfied. In re Highway Accident Near Rockville, Conn., on Dec. 30, 1972, 388 F. Supp. 574,

575 (J.P.M.L. 1975) (“Before transfer will be ordered, the Panel must be satisfied that all of the

statutory criteria have been met.”). The Transfer Motions do not meet these requirements and

should be denied.

       A.      Individual Issues Predominate.

       The critical threshold question is whether “common questions of fact . . . predominate”

over legal questions or individualized fact questions. See In re Mortg. Lender Force-Placed Ins.


                                                  5
             Case MDL No. 2942 Document 428 Filed 06/05/20 Page 6 of 12



Litig., 895 F. Supp. 2d 1352, 1353 (J.P.M.L. 2012) (denying transfer of cases that sought industry-

wide consolidation). The underlying cases do not come close to satisfying this requirement.

                 1.       Individual Issues of Fact Predominate Over Common Issues

        Although the Tagged Action generally arise from the same factual backdrop—the COVID-

19 pandemic—any substantive questions of fact are unique to each individual case. The Tagged

Actions involve different insurers, different policies, different policy exclusions, and different

insureds. Some Plaintiffs argue that the alleged presence of COVID-19 on insured premises

caused their loss, thereby raising extremely localized issues regarding the exposure of particular

insureds. Others have argued that government orders and proclamations caused their loss, but here

too, these orders varied at both the state and local level.5 Some cases, including against Aspen,

involve allegations regarding the guidance of other local organizations, like the Washington State

Dental Association.6

        The reality is that individual issues of fact are substantially more numerous and complex

than any common issues of fact—all of which are essentially limited to the existence of the

COVID-19 pandemic. This Panel has consistently held that when “unique questions of fact

predominate over any common questions of fact,” centralization under § 1407 is not warranted.

In re Pharmacy Benefit Plan Adm’rs Pricing Litig., 206 F. Supp. 2d 1362, 1363 (J.P.M.L. 2002)

(denying transfer because unique questions of fact predominated over “common legal questions

and, perhaps, a few factual questions”); see also In re The Great W. Cas. Co. Ins. Litig., 176 F.


5
  Texas is one example where state-level and local-level orders and proclamations create a unique web of regulations
for each individual business. The Texas Governor did not issue business closure orders until March 31, 2020 (and
effective April 2, 2020). Prior to that, various localities—including Dallas and Harris Counties—issued their own
business closure and stay-at-home orders. By contrast, Collin County issued an order instructing businesses to remain
open. Other localities did not issue orders at all. Following the Texas Governor’s March 31st order, Collin County
rescinded its order while others, such as Dallas and Harris Counties, continued to modify and enforce its regulations
in accordance with and addition to the Governor’s orders. Thus, even across Texas, businesses were affected by
different amalgamations of ordinances.
6
  See Aylen Compl., Case No. 2:20-cv-00717-BJR, at 18 (Dkt. 195-4).

                                                         6
                Case MDL No. 2942 Document 428 Filed 06/05/20 Page 7 of 12



Supp. 3d 1371, 1372 (J.P.M.L. 2016) (explaining when “basic commonalities among the cases are

far outweighed by the unique facts and legal issues presented by each case,” centralization under

§ 1407 is not warranted); In re Alexsam, Inc. (‘608 & ‘787) Patent & Contract Litig., MDL No.

2935, 2020 WL 1503249, at *1-2 (J.P.M.L. March 30, 2020) (denying transfer because the “degree

of factual commonality” was overwhelmed by individualized questions).

                     2.   Individual Issues of State Law Predominate Over Common Issues

           Moreover, the principal issues in this litigation are not disputed issues of fact. The principal

issues are legal issues regarding the interpretation of insurance contracts under state law. Plaintiffs

(over-simplistically) describe these issues as “whether COVID-19 causes ‘physical damage or loss

to property’ as that phrase is used in property insurance policies,”7 and “whether business

interruption insurance policies will cover losses incurred by businesses forced to shutter their

business as a result of the Governmental Orders.”8 These questions do not implicate primarily

factual issues. Rather, they implicate the interpretation of insurance policies as a matter of state

law and must be resolved by the unique insurance jurisprudence of every individual jurisdiction.

See, e.g., Allstate Ins. Co. v. Raynor, 21 P.3d 707, 711 (Wash. 2001) (“interpretation of the terms

of an insurance policy is a matter of law”); Smith v. State Farm Mut. Auto. Ins. Co., 231 So. 2d

193, 194 (Fla. 1970) (same).

           The Panel has consistently held that where the core disputed issues are legal issues,

particularly state-specific legal issues, Section 1407 centralization is not warranted. In re Nat’l

Ass’n of Attorneys Gen. Air Travel, 1989 U.S. Dist. LEXIS 19091, at *2 (J.P.M.L. 1989) (when

the “primary common thread [among cases] . . . pertains to legal questions,” centralization is not

warranted); see In re Uber Techs. Inc., Wage & Hour Emp’t Practices Litig. (No. II), 254 F. Supp.


7
    Dkt. 4-1 at 6.
8
    Dkt. 1-1 at 2.

                                                      7
           Case MDL No. 2942 Document 428 Filed 06/05/20 Page 8 of 12



3d 1376, 1378 (J.P.M.L. 2017) (denying centralization of actions “with significant state-specific

issues”). Thus, even where policies have similar language, the analysis of the issues remains

unique to each case. But here, the implicated policies are not uniform. Some policies include

exclusions that expressly exclude coverage for viruses and communicable diseases such as

COVID-19. Other policies do not contain such viral exclusions. This further indicates that state-

specific legal analyses of the specific policies at issue in each action will predominate.

       The Panel regularly denies transfer and consolidation of insurance actions which, by their

nature, raise case-specific legal issues. See e.g. In re United Healthcare Servs., Inc. Harvoni

(Ledipasvir and Sofosbuvir) Health Ins. Litig., 222 F. Supp. 3d 1339, 1340-41 (J.P.M.L. 2016)

(denying transfer because, inter alia, the presence of case-specific issues likely undermined the

alleged efficiencies of consolidation); In re Ins. Cos. “Silent Preferred Provider Org (PPO) Litig.,

517 F. Supp. 2d 1362, 1363 (J.P.M.L. 2007) (denying transfer because actions were “against

different defendant insurance companies and involve[d] different contracts”); In re Florida.,

Puerto Rico, & U.S. Virgin Islands 2016 & 2017 Hurricane Seasons Flood Claims Litig., 325 F.

Supp. 3d 1367, 1368-69 (J.P.M.L. 2018) (denying transfer because “[t]hese actions possess[ed]

only a superficial factual commonality” and explaining that individual assessments predominated

in each lawsuit over any common questions of fact); In re Bank of Am., N.A., Mortg. Corp. Force-

Placed Hazard Ins. Litig., 959 F. Supp. 2d 1365, 1366 (J.P.M.L. 2013) (denying transfer even

though common insurer was involved because individualized discovery inquiries would

predominate); In re Chinese-Manufactured Drywall Prods. Liab. Litig., Order Denying Transfer,

MDL No. 2047 (J.P.M.L. April 1, 2013) (denying transfer of insurance actions because cases were

likely to be decided on a case-by-case basis applying the policy language, as interpreted under

applicable state law, to the allegations in the complaint and citing previous Orders Denying



                                                  8
              Case MDL No. 2942 Document 428 Filed 06/05/20 Page 9 of 12



Transfers on the same grounds), attached as Ex. A.9 The Panel should not depart from this clearly

established precedent, where the same factors generally weighing against centralization of

insurance dispute are amplified by an order of magnitude.

         B.       Transfer Will Not Be Convenient Or Efficient

         Nor will transfer of the actions serve the convenience of the parties or promote the efficient

resolution of these disputes. Rather, it will cram what is likely to be hundreds of different cases

into a single forum, prolong discovery and pre-trial procedures, and ultimately delay the resolution

of individual disputes.

         First, the Panel has held that where the majority of defendants are party to only a small

number of the total tagged actions, transfer is generally inappropriate. See In re Ambulatory Pain-

Pump Chondrolysis Prods. Liab. Litig., 709 F. Supp. 2d 1375, 1377 (J.P.M.L. 2010) (denying

transfer and consolidation of 102 actions where “[m]ost, if not all, defendants [were] named in

only a minority of actions; and several defendants [were] named in but a handful of actions”); In

re Table Saw Prods. Liab. Litig., 641 F. Supp. 2d 1384, 1384 (J.P.M.L. 2009) (denying

centralization of 42 actions where “[no defendant [was] sued in all actions, and several entities . .

. [were] named in, at most, two or three of them”). Aspen is named in four (4) actions out of the

approximately 143 Tagged Actions. Aspen is not an outlier among defendant insurers in this

regard: only three insurers have been named in at least ten (10) actions while the over one hundred

insurers have been named in four or fewer actions. It would be neither convenient nor efficient




9
  Insurance is not the only industry where industry-wide MDLs are inapt. Earlier this year, in In re Hotel Industry Sex
Trafficking Litigation, MDL No. 2928, 2020 WL 581882 (J.P.M.L. February 5, 2020), the Panel declined to transfer
and consolidate cases on a hotel industry-wide basis. While the cases concerned the same broad issues (e.g. sex
trafficking in hotels), consolidation was not warranted because [e]ach action involves “different alleged sex trafficking
ventures, different hotel brands, different owners and employees, different geographic locales, different witnesses,
different indicia of sec trafficking and different time periods. Thus, the unique issues concerning each plaintiff’s sex
trafficking allegations predominate in these actions.” Id. at *2.

                                                           9
           Case MDL No. 2942 Document 428 Filed 06/05/20 Page 10 of 12



for any party to coordinate with over 115 other defendants (and over 140 plaintiffs) across at least

143 cases, particularly given the myriad factual and legal differences among these cases.

        Second, Section 1407 centralization is not necessary for the parties in the Aspen Actions

to cooperate. The Panel has often explained that “[i]nformal coordination of discovery and pretrial

motions is . . . preferable to centralization,” and has declined to transfer cases when such informal

coordination is practicable. In re United Healthcare Servs., 222 F. Supp. 3d at 1341; see also In

re Athena Univ. Life II Cost of Ins. Increase Litig., 268 F. Supp. 3d 1354, 1355 (J.P.M.L. 2017).

Common counsel represents plaintiffs in all three of the Washington Actions (three of the four

Aspen Actions). Aspen is represented by common counsel in all four Aspen Actions. Informal

cooperation is thus practicable. Centralization is “not necessary for the convenience of the parties

and witnesses or to further the just and efficient conduct of the litigation at this time” as it regards

Aspen. In re Wells Fargo Mortg. Modification Litig., MDL No. 2932. 2020 WL 1503252, at *1-

2 (J.P.M.L. March 30, 2020) (noting, in part, that class certification and other mechanisms to foster

cooperation and resolution were available to the parties). Indeed, any discovery common to the

Aspen Actions, to the extent there is any common discovery, would be achieved more efficiently

through cooperation of counsel in the Aspen Actions, rather than through counsel for the 130+

plaintiffs and 100+ defendant insurers in the Tagged Actions in an MDL.

        Third, any efficiencies accomplished by centralization are outweighed and overwhelmed

“by the need for separate treatment of the major portion” of the Tagged Actions. In re Penn Cent.

Sec. Litig., 325 F. Supp. 309, 311 (J.P.M.L. 1971) (denying transfer). Contrary to Moving

Plaintiffs’ contention, the vast majority of discovery in the Tagged Actions is likely to be specific

to each of the defendant insurers, which are separate entities that use different policies with

different policy language and different exclusions, and have different underwriting and claims



                                                  10
          Case MDL No. 2942 Document 428 Filed 06/05/20 Page 11 of 12



evaluations procedures. See In re Proton-Pump Inhibitor Prods. Liab. Litig., 273 F. Supp. 3d

1360, 1362 (J.P.M.L. 2017) (denying transfer where “a significant amount of the discovery in these

actions [will] almost certainly be defendant-specific”). Moreover, “each case necessarily involves

a different property, different insureds, different witnesses, different proofs of loss, and different

damages.” In re Florida, Puerto Rico, & U.S. Virgin Islands 2016 & 2017 Hurricane Seasons

Flood Claims Litig., 325 F. Supp. 3d at 1368 (denying transfer).

       Finally, the Panel routinely denies transfer when “common factual issues are not

particularly numerous or complex” and when “actions also involve distinctly separate and non-

overlapping putative classes.” In re Samsung Plasma Television Prods. Liab. Litig., 322 F. Supp.

3d 1380, 1381 (J.P.M.L. 2018). Here, the plaintiffs in the Aspen Actions seek nationwide classes

for Aspen policyholders, classes that would not include the vast majority of parties in the Tagged

Actions. It would defy logic and undermine efficiency to have numerous non-overlapping classes

seeking their own distinct discovery within an MDL. See In re Mortg. Indus. Foreclosure Litig.,

996 F. Supp. 2d 1379, 1379 (J.P.M.L. 2014) (denying transfer and noting that presence of

“different defendants, different plaintiffs, different mortgage loans at different stages of the

foreclosure process, different securitized trusts involving different contractual trust arrangements

and different trustees and mortgage servicers, different state laws, and different putative classes”

overwhelmed any common questions of fact that would warrant transfer and consolidation).


IV.    CONCLUSION AND REQUESTED RELIEF

       For all the foregoing reasons, the Panel should deny the Transfer Motions.




                                                 11
         Case MDL No. 2942 Document 428 Filed 06/05/20 Page 12 of 12



Dated: June 5, 2020                       Respectfully Submitted,

                                          /s/ Yvette Ostolaza
                                          Yvette Ostolaza
                                          yvette.ostolaza@sidley.com
                                          Yolanda C. Garcia
                                          ygarcia@sidley.com
                                          SIDLEY AUSTIN LLP
                                          2021 McKinney Avenue
                                          Suite 2000
                                          Dallas, Texas 75201
                                          Telephone: 214-981-3401
                                          Facsimile: 214-981-3400

                                          ATTORNEYS FOR ASPEN
                                          AMERICAN INSURANCE COMPANY




                                     12
